Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.2 THE LAW OFFICE OF CONRAD C. LYSIAK 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@qwest.net CONSENT I HEREBY CONSENT to the inclusion of my name in connection with the Form SB-2 Registration Statement filed with the Securities and Exchange Commission as attorney for the registrant, Everton Capital Corporation. DATED this 27 th day of November, 2006. Yours truly, CONRAD C. LYSIAK Conrad C. Lysiak
